Citation Nr: 1704313	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for irregular Pap smears.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 24, 2008, and 70 percent therefrom.  

3.  Entitlement to an initial rating in excess of 30 percent for asthma prior to February 11, 2009, and 60 percent therefrom.  

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to November 7, 2014, and 20 percent therefrom.  

5.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.  

6.  Entitlement to an initial compensable rating for allergic rhinitis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

As pointed out in the Board's remand of January 2015 and repeated here for clarity, in a June 2014 VA Form 8, Certification of Appeal, it was noted that the appellant was represented by Disabled American Veterans (DAV).  As documented in an October 2014 VA Form 27-0820, Report of General Information, a RO employee called the appellant to clarify a hearing-related matter.  The appellant informed the RO employee that she wanted to revoke DAV as her representative and appoint Veterans of Foreign Wars of the United States (VFW).  She was advised to put her request in writing and/or submit a completed VA Form 21-22, Appointment of Service Organization as Claimant's Representative, with acknowledgement from VFW prior to revoking DAV.  No written statement or other correspondence on this matter was received from the appellant.  At the November 2014 Board hearing, the appellant advised that she had previously revoked her power of attorney in favor of DAV and was acting as her own representative.  No mention was made of appointing VFW as her representative.  As such, the Board sought clarification from the Veteran regarding her representation.  See January 2015 remand directives.  The clarification letter was sent to the Veteran in September 2016, and it advised her that if the Board did not hear from her within 30 days of the date of the letter, it would be assumed that she wished to represent herself.  As no response was received, the Board finds that the Veteran is representing herself.  

In this case, it is also noted that additional VA treatment records were added to the file subsequent to the issuance of the Supplemental Statement of the Case (SSOC) in June 2015.  These records can be located in the Virtual VA paperless file.  While some records were duplicates, others have not been reviewed by the RO.  For example, VA records dated in late 2015 which show continued treatment for PTSD and a June 2016 respiratory report pertaining to asthma are now a part of the claims file.  However, the evidence submitted is essentially duplicative of other evidence of record that had previously been considered by the RO.  For example, the record already showed ongoing treatment for the Veteran's PTSD.  Moreover, the June 2016 respiratory report essentially includes the same medical findings as noted upon examination in 2015.  The 2015 and 2016 reports note that the pulmonary function test (PFT) results reported are from 2009.  Thus, the newly submitted evidence does not trigger the Board's duty to remand the case for initial consideration by the Agency of Original Jurisdiction (AOJ).  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for entitlement to service connection for abnormal Pap smears.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Prior to February 24, 2008, the evidence shows PTSD symptoms that caused occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity, deficiencies in most areas, or total impairments.

2.  From February 24, 2008, the evidence shows PTSD symptoms cause deficiencies in most areas but not total impairment.  

3.  Prior to February 11, 2009, the Veteran's asthma was not productive of Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent of less predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent or less, or at least monthly visits to a physician for required care of exacerbations.  For this period time, her asthma required daily inhalation or oral bronchodilator therapy, or; inhalation anti-inflammatory medication.  

4.  From February 11, 2009, the Veteran's asthma was not productive of FEV-1 less than 40-percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The evidence showed intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

5.  Prior to November 7, 2014, the Veteran's lumbar strain was manifested by forward flexion to 90 degrees with pain; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  

6.  From November 7, 2014, the Veteran's lumbar strain has been manifested by forward flexion to 55 degrees with pain; there is no evidence of forward flexion to 30 degrees or less or ankylosis of the entire lumbar spine.  

7.  For the entire initial rating period on appeal, the Veteran's right ankle disability is shown to be manifested by symptoms of pain, impairment approximating moderate limitation of motion, but no worse than moderate.  

8.  For the entire initial rating period on appeal, the Veteran's allergic rhinitis is shown to be manifested by postnasal drip and morning coughing, but there are no nasal polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The criteria for an initial PTSD rating in excess of 30 percent prior to February 24, 2008, and in excess of 70 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an initial asthma rating in excess of 30 percent prior to February 11, 2009, and in excess of 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.97, DC 6602 (2016).  

3.  The criteria for an initial lumbar strain rating in excess of 10 percent prior to November 7, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 4.71a, DC 5242 (2016).  


4.  For the entire rating period on appeal, the criteria for an initial right ankle sprain disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).  

5.  For the entire rating period on appeal, the criteria for an initial compensable allergic rhinitis disability rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, DC 5271 (2016).  

6.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, DCs 6522 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by numerous letters dated in 2007, 2008, 2009, and 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  These matters were remanded by the Board for further development in January 2015, to include updating the medical evidence on file and obtaining VA examinations regarding current severity of the service-connected conditions.  In light of the remand, the Veteran underwent various VA examinations in 2015.  Review of these reports reflects that the examiners adequately addressed the questions contained in the remand directives and provided a factual and medical basis for their medical findings.  As such, the Board finds that the January 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


PTSD

Psychiatric disabilities other than eating disorders are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Under the General Rating Formula, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016), DC 9411.  

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 442-43.  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran is competent to give evidence of symptoms observable by her senses, and the Board finds that she is credible as her statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Based on the evidence, the Board finds that the Veteran's PTSD symptoms did not meet the criteria for a rating in excess of 30 percent prior to February 24, 2008, or in excess of 70 percent from February 24, 2008, forward.  See 38 C.F.R. § 4.130, DC 9411.  

Prior to February 24, 2008, the evidence shows PTSD symptoms that caused occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity, deficiencies in most areas, or total impairment.  

When examined by VA in August 2006, the Veteran reported sleep difficulty.  Specifically, she only slept about 4 hours per night and sometimes even less.  She was always tired and weary, and she avoided people.  Upon examination, orientation was within normal limits.  Her appearance, hygiene, and behavior were appropriate.  Her affect and mood were abnormal with a depressed mood.  This was near continuous and affected her ability to function independently.  Her symptoms included depression and an irritable mood with low energy.  She had low motivation, poor appetite, sense of guilt, and suicidal thoughts.  She was tearful with a sad facial expression.  Communication and speech were within normal limits.  Her concentration was within normal limits.  Panic attacks occurred about once per week.  There were signs of suspiciousness as she no longer trusted others.  There was no delusional or hallucination history present.  Thought processes were appropriate, and her judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation and homicidal ideation were absent.  The diagnosis was PTSD with insomnia.  The GAF score was 50.  The examiner noted that the Veteran was mentally capable of managing benefit payments in her own best interest.  Mentally, she occasionally had some interference in performing activities of daily living because she felt it was difficult to even get up in the morning.  Her current psychiatric impairment caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally she was functioning satisfactorily with routine behavior, self-care, and normal conversation.  

VA records dated in 2007 show PTSD with insomnia as an existing condition.  However, treatment specifically for her mental symptoms does not appear to occur until February 2008.  At that time, the Veteran reported increased nightmares for the past 6 months.  A February 2008 statement by a fellow serviceman primarily pertains to inservice stressors.  VA records from 2009 show that the Veteran was seen on an ongoing basis for mental health therapy.  

Upon VA mental health examination in September 2009, the Veteran explained that she was seen for an intake in the mental health clinic in 2008.  At that time, her PTSD included nightmares, flashbacks, irritability, and depression.  Since that time, she had been seen in outpatient therapy sessions at VA.  At the time of this 2009 exam, she had concentration difficulties, violent dreams/nightmares, and expressed difficulty with being in crowds.  She had flashbacks, increased anxiety, and suffered from hypervigilance.  She had difficulty focusing at work and had trouble controlling her thoughts.  She felt paranoid and extremely uncomfortable with people behind her.  She avoided driving and being in crowded situations.  She was always sad and tearful.  On mental status examination, she was neatly dressed and appeared well groomed.  Her eye contact was intermittent and she presented with a sad expression on her face.  Her mood was sad, but she denied suicidal or homicidal ideation.  Her thought process was generally logical and goal directed.  She sometimes heard people calling her name, and at night she heard alarms for mortar attacks.  She also hears the sound of gunfire on occasion.  She denied visual hallucinations.  Her insight and judgment were good.  Her GAF score was 59.  

The Veteran's list of medical problems continued to include PTSD upon VA records dated in 2010 and 2011.  When seen in March 2011, the Veteran reported an increase in bizarre dream content.  Moreover, her dreams had become very vivid.  She tended to sleep much of the day and on the weekends.  She was oriented times three.  Her mood was depressed, and her affect was consistent with her mood.  Speech/language and thought processes/concentration were within normal limits.  There was no evidence of homicidal or suicidal ideation or hallucinations or delusions.  

In November 2011, her VA physician noted that the Veteran continued to experience problems with concentration and focusing.  She also had some problem with her memory, and she felt that she needed to withdraw from some courses that she was taking.  

VA records dated in 2012 and 2013 reflect that PTSD continued to be listed as a medical condition for which she received treatment.  At the 2014 hearing, the Veteran testified that she was hypervigilant, always checking the windows and doors in her house.  She continued to have sleep problems, getting a very limited amount of sleep per night.  This left her tired and not fully awake during the day.  She sometimes took antidepressants.  She suffered from flashbacks.  She used to go to individual counseling but had stopped.  (The Board notes that the Veteran is competent to report these symptoms and the Board finds her reports are credible.)  

Upon VA mental health examination in May 2015, the Veteran continued to experience intrusive memories and sleep problems.  She continued to have full custody of her 3 children and had excellent relationships with all of them.  She continued to be employed as an IT system administrator.  He mental health symptoms included hypervigilance, a markedly diminished interest or participation in activities, feelings of detachment and/or estrangement from others, exaggerated startle response, irritability, problems with concentration, and sleep issues.  She had a depressed mood and was suspicious of others.  On mental status exam, she was pleasant, polite, and cooperative.  She made eye contact, and her mood appeared euthymic, and her affect was full range.  Her thought processes were generally linear and goal-directed.  No overt cognitive deficits were noted.  There was no evidence of psychosis, paranoia, or mania.  She had fair insight and judgment.  The examiner opined that the Veteran remained stable with no significant change in baseline PTSD symptoms since examination in 2010.  

As summarized above, there is little evidence for the period prior to February 24, 2008.  The 2006 examination was conducted prior to the Veteran's discharge from service, and an increased rating was assigned in February 2008, based on increased symptoms as reflected above.  Clearly, for the period prior to February 24, 2008, the Veteran endorsed depression, little interest in activities, and sleep problems.  The evidence dated prior to and after February 24, 2008, shows that the Veteran consistently had sleep problems and nightmares.  Moreover, she has always reported feelings of depression.  It does appear, however, that her sleep difficulties increased after the February 2008 date.  Moreover, she initially reported concentration and memory problems after February 2008, and those symptoms continue to the present day.  For the period prior to February 24, 2008, her sleep problems would cause decrease in work efficiency and the bouts of depression would cause intermittent periods of inability to perform occupational tasks.   However, the evidence does not show PTSD symptoms of a similar severity, frequency, or duration as those considered by the 50 percent criteria for the period in question.  Aside from being tired all the time due to inability to sleep, there is no evidence of problems in thinking such as difficulty understanding complex commands, communication problems, impairment of memory, or impairment of abstract thinking.  The Veteran interacted appropriately with all treating providers and was able to communicate her health problems and comply with medical instructions.  No medical provider noted any concerns for the Veteran's appearance or ability to care for herself.  There is no evidence of suicidal ideation, impaired impulse control, panic attacks, or obsessive rituals.  In treatment visits or examinations, the Veteran reported good relationships with her children and reported enjoying her job.  Apparently, the Veteran did not seek regular treatment for her PTSD after individual therapy in 2008.  As the Veteran had effective social relationships, no problems with thought or speech, successful interaction with providers, and ability to care for herself, her symptoms did not meet or approximate the criteria for a 50, 70, or 100 percent rating during the period prior to February 24, 2008.  38 C.F.R. § 4.130, DC 9411 (2016).  

From February 24, 2008, forward, the evidence shows PTSD symptoms caused deficiencies in most areas but not total impairment.  For example, the evidence shows increased sleep difficulties and symptoms not previously reported such as concentration problems.  Examinations conducted by VA in 2009, 2011, and 2015 show that the Veteran had deficiencies in judgment, thinking, family, work, and mood.  Nevertheless, the examiner recorded that she had a clean appearance, normal speech, cooperative attitude, intact attention, full orientation, normal thought, no delusions, adequate judgment and insight, no hallucinations, no inappropriate behavior, and no obsessive/ritualistic behavior.  The Veteran reported that she found it hard to enjoy activities because of her physical and mental problems.  She had good relationships with her children and was enjoying her job in 2015.  

Based on the evidence, the Veteran was able to care for herself and perform activities of daily living, had some social relationships, did not have gross impairment in thought, was cooperative with no inappropriate behavior, had sound judgment, and worked as an IT systems administrator.  She was not totally impaired for a 100 percent PTSD rating.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Asthma

Asthma is evaluated under DC 6602.  Under DC 6602, a 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalation or oral bronchodilator therapy, or; inhalation anti-inflammatory medication.  A 60 percent rating is provided where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted; or FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602 (2016).  

The evidence shows that the Veteran was medically discharged from service due to her asthma.  Upon VA PFT in August 2006, the Veteran's FEV-1 was 118 percent of value predicted before bronchodilator and 146 percent of value predicted after bronchodilator.  Her obstruction was treated with inhaled corticosteroids and Albuterol.  

Service connection for asthma was granted upon rating decision in February 2007, and a 10 percent rating was assigned, effective the day following discharge.  This rating was increased to 30 percent upon rating decision in March 2009, also effective from the day following discharge.  

At the time of the increase, it was noted by the RO that VA records from 2006 and 2007 showed that the Veteran needed daily inhalational therapy.  PFT in February 2009 showed FEV-1 of 92 percent, FEV-1/FVC of 111 percent.  She was prescribed oral steroids.  It was also noted that a 2007 lay statement from a fellow employee at Jaredian Design Group reflects knowledge that the Veteran used an inhaler, but that it did not stop her shortness of breath or her wheezing.  She had said that she had been placed on an oral steroid for 6 days and that this had helped to minimize her asthma symptoms.  She had also received steroid treatment which was effective for about 3 weeks but then her condition returned.  It was said that the Veteran missed 7-8 days a month due to her asthma attacks.  

A private physician reported in August 2009 that the Veteran was under her care for severe and persistent asthma with symptoms that occurred almost every day.  Recently, the Veteran had experienced more severe symptoms which required treatment with steroids.  The frequency of asthma attacks had been weekly despite being on multiple medications.  Subsequently dated VA records in 2010 and 2011 show continued treatment with oral steroids and with inhalers.  

Upon rating decision in April 2011, the 30 percent rating was increased to 60 percent, effective the date of PFT in February 2009 as this showed increased severity of symptoms.  

At the 2014 hearing, the Veteran testified that her asthma was a daily condition which bothered her greatly.  She used her inhalers all of the time.  She was unable to exercise to any great amount as this brought on an asthma attack.  She had full blown asthma attacks 5-6 times per month.  She was on intermittent oral steroids also for treatment.  (The Board notes that the Veteran is competent to report these symptoms and also finds her reports to be credible.)  

When examined by VA in May 2015, the Veteran said that his asthma bothered her on a daily basis, and that she used her nebulizer and inhaler every day.  She had shortness of breath with walking up one flight of stairs.  She was unable to do cardio exercise, but could sweep and mop.  The examiner commented that she had mild to moderate functional impairment.  The examiner also indicated that her respiratory condition did not require the use of oral or parenteral corticosteroid medications and did not require outpatient oxygen therapy.  The examiner further indicated that she had not had an asthma attack with episodes of respiratory failure in the past 12 months.  The examiner further noted that she failed to show for the PFT portion of the scheduled examination.  

For the period prior to February 11, 2009, the evidence reflects that the currently assigned 30 percent disability evaluation is correct.  This award is based on findings of daily inhalational or oral bronchodilator therapy which is demonstrated in the medical records dated prior to February 11, 2009.  She was awarded an increased rating of 60 percent as of February 11, 2009, based on findings of intermittent (at least 3 times per year) courses of systemic (oral or parenteral) cortisteroids.  This degree of symptomology for asthma was not demonstrated in the records dated prior to February 11, 2009, and since that date, she has not demonstrated asthma symptoms to warrant a rating in excess of 60 percent to include FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or: more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications.  Under these circumstances, the requirements for increased initial ratings have not been met.

Lumbar Strain

The Veteran's lumbar spine has been rated under DC 5237 for lumbar strain.  There are two sets of applicable criteria for evaluating spine disabilities.  First, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (DCs 5237-5242), in relevant part, a 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent is in order for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2016).  

Normal ROM of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V) (2016); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016) (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).  

Second, under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome, in pertinent part, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  An "incapcitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5237, Note 1 (2016).  

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 10 percent only on two bases: 1) forward flexion of the thoracolumbar spine greater than 30 degrees, or the combined ROM of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or 2) incapacitating episodes having a total duration of at least 2 weeks during the past 12 months due to intervertebral disc syndrome.  Other symptoms, such as limitation of all motions, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture or vertebral body fracture with loss of 50 percent or more of the height are fully contemplated by the assigned 10 percent evaluation, and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  

Service connection for lumbar strain was granted upon rating decision in February 2007.  The 10 percent rating assigned at that time was based on inservice and post service findings of low back pain.  When examined by VA in August 2006, there was lumbar tenderness to palpation.  ROM of the thoracolumbar spine was full in all movements, to include flexion to 90 degrees and extension, bilateral lateral flexion and bilateral rotation to 30 degrees.  Pain occurred at 90 degrees upon flexion and 30 degrees upon all other movements.  Straight leg testing was normal bilaterally, and there was no evidence of radiating pain on movement.  There was no ankylosis of the spine.

At the 2014 hearing, the Veteran testified as to increased low back symptoms.  She had sporadic sharp pains and said her back was "achy."  When her back was bad, she took muscle relaxers.  (The Board notes that the Veteran is competent to report these symptoms and also finds her reports to be credible.)  

When examined by VA in June 2015, the Veteran reported sharp pain which went up her back and down to both lower extremities.  She said that she was in constant pain and often wore a back brace.  She experienced pain when she drove and she wanted ergo assessment to obtain a specialized chair.  She had problems with bending or lifting more than 15-20 pounds.  For example, she had problems lifting her 3 year old daughter.  She could walk on flat ground with no problem but had difficulty walking on inclines or when pushing a cart.  She could sit 45 minutes before needing to get up and walk, and she could stand for about 20 minutes prior to pain.  Upon ROM testing after 3 repetitions, flexion was from 0 to 55 degrees with extension from 0 to 20 degrees.  Bilateral flexion and bilateral rotation were also to 30 degrees.  There was pain on all movements.  

In a June 2015 rating decision, the RO increased the Veteran's lumbar strain disability evaluation to 20 percent, effective November 7, 2014, as that was the date that the Veteran described increased symptoms which were corroborated upon VA examination in June 2015.  At the June 2015 examination, her forward flexion was limited to 55 degrees which warrants a 20 percent rating.  

For the period prior to November 7, 2014, a disability evaluation in excess of 10 percent is not warranted.  During that period, the Veteran showed full ROM but as she had pain on all movements, a 10 percent rating was assigned.  An increased rating of 20 percent was granted from November 7, 2014, as that was the date that increased severity was reported and then corroborated upon VA examination in June 2015.  The increase was based on limitation of lumbar spine flexion to 55 degrees with pain.  Pursuant to DC 5237, limitation of thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees warrants a 20 percent rating.  As the Veteran did not exhibit the findings for a rating in excess of 20 percent (e.g., limitation of thoracolumbar spine forward flexion to 30 degrees or less or favorable ankylosis), an increased rating of 40 percent is not warranted from November 7, 2014.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, there is no indication of any incapacitating episodes due to the lumbar spine disability.  Moreover, X-rays in 2015 were normal.  Thus the Veteran does not have intervertebral disc syndrome related to her lumbar spine, and a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; and Deluca.  The initial 10 percent rating was granted based on pain upon movements of the spine.  ROM testing in 2015 was after 3 repetitions.  Clearly, the additional limitation of function per se requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59; and Deluca were considered in the ratings assigned.   Based on the evidence, the Board finds that the 10 percent evaluation in effect prior to November 7, 2014, and the 20 percent rating therefrom, for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and loss of range of motion that the Veteran experiences as a consequence of use of her spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  

Right Ankle Sprain

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2016).  The average normal ROM of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

A 10 percent rating for right ankle sprain was granted upon rating decision in February 2007 based on inservice report of recurring ankle sprains and pain upon exam which caused some loss of dorsiflexion motion.  Specifically, when examined by VA in August 2006, the right ankle was tender to palpation.  There was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  ROM of the ankle was normal with dorsiflexion to 20 degrees with pain at 20 degrees and plantar flexion to 45 degrees with pain at 45 degrees.  The examiner noted that the Veteran lost an additional 10 degrees of dorsiflexion due to painful motion.  

Upon VA examination of the ankle in March 2008, the Veteran complained of intermittent sharp pain just below the ankle bone medially.  The pain occurred approximately twice per week and increased with walking upstairs or when walking on uneven terrain or when wearing heels.  She complained of weakness in the ankle with swelling, instability, and giving out.  She denied stiffness, heat, and redness, locking, fatigability, and lack of endurance.  She reported weakness and instability was always present.  She said that the ankle was unstable and she had fallen 3 times since discharge from the military.  ROM testing showed dorsiflexion to 10 degrees with pain and plantar flexion to 40 degrees with pain.  The examiner noted that there was mild to moderate functional loss and limitations.  

VA records show that the right ankle condition continued to be listed as a medical disability when her medical history was provided.  At the 2014 hearing, she testified that her right ankle sometime just gave out.  She had recurring problems with it, to include constant swelling.  (The Board notes that the Veteran is competent to report these symptoms and also finds her reports to be credible.)  

At a June 2015 VA examination of the right ankle, the Veteran reported that the ankle was always swollen and would invert easily.  She did not squat and was unable to run.  He job required her to walk a lot and after 2 hours, she experienced pain, and the ankle sometimes twisted on her.  ROM of the right ankle after 3 repetitions was dorsiflexion from 0 to 20 degrees with plantar flexion from 0 to 30 degrees.  The examiner noted that that she had mild functional impairment.  She also noted that no ankle instability or dislocation was suspected.  

Based on the above, the evidence of record does not establish that the Veteran's right ankle disability warrants an evaluation in excess of 10 percent disabling for any portion of the initial appeal period.  In reaching its finding that the Veteran has moderate limited motion of the ankle, the Board has considered application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  Although VA examination reports note that the Veteran has reported experiencing pain, such findings do not provide for a higher initial disability rating than 10 percent in this case.  While pain and swelling have been reported throughout the appeal period, and the examiners of record have indicated some mild to moderate functional limitations, limitation of motion of the right ankle has never been more than moderate.  

As noted above, the Veteran currently has full ROM of dorsiflexion with mild limitation of plantar flexion.  There was no additional loss of function or ROM after 3 repetitions.  Ankle instability or dislocation was not suspected.  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the right ankle as described for a higher 20 percent rating under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent under DC 5271 for a right ankle disability, for any period.  

A rating in excess of 10 percent for the right ankle disability, to include a separate rating, is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  A rating in excess of 10 percent is not warranted under DC 5270 for ankle ankylosis or DC 5272 for ankylosis of the subastragalar or tarsal joint because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle for any period.  Also, the ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 10 percent is not warranted under DC 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a rating under DC 5273 for malunion of the os calcis or astragalus is not warranted.  Separate ratings are not warranted under any of these DCs because separate ratings would be based on the same symptoms of pain and swelling or limitation of motion considered under DC 5271, so would involve prohibited pyramiding.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that because none of the symptomatology for appellant's three disorders was overlapping or duplicative, the appellant was entitled to separate ratings for each disorder).  

Rhinitis

For the entire rating period, allergic rhinitis is rated under the criteria found at 
38 C.F.R § 4.97, DC 6522, for allergic or vasomotor rhinitis.  While DC 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 (2016) provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, DC 6522 (2016).  

Service connection was stablished for rhinitis upon rating decision in February 2007 and a noncompensable rating was assigned.  The grant was based on inservice report of rhinitis and findings upon VA examination in August 2006.  At that time, the Veteran said that she had constant symptoms of difficulty breathing through her nose.  She also had problems with sneezing and nasal dripping.  She took Flonase for treatment.  The examiner noted that the nasal passages were clear with no obstruction.  There was no deviated septum, no rhinitis, and no sinusitis.  X-ray of the sinuses was normal.  The Veteran's allergic rhinitis was described as quiescent.  

VA records in 2007 indicate no wheezing or coughing, but the Veteran said that the nasal passages were still congested.  She was on medication for her allergies.  In 2008, a VA report showed no allergies and no wheezing, coughing, or sputum.  In 2009, it was noted that her allergies included shellfish, dust, and pollen.  

At the 2014 hearing, the Veteran testified that she was always sneezing and coughing.  She was allergic to shellfish, and she felt that eating such would trigger her rhinitis.  Medicine with iodine also triggered allergies.  (The Board notes that the Veteran is competent to report these symptoms and also finds her reports to be credible.)  

At a June 2015 VA examination, the Veteran reported that she continued to have postnasal drip.  Every morning she continued to experience coughing and sputum.  She took Singulair for her symptoms.  She said that she had to be careful to avoid dust so as not to trigger her rhinitis.  Upon examination, the examiner found that there was not greater than 50 percent obstruction of the nasal passage on either side due to rhinitis, and there were no polyps.  

The Board finds that a compensable rating is not warranted for the Veteran's rhinitis.  Physical examination of the nose throughout the claims period establishes that he does not manifest nasal polyps or greater than 50 percent obstruction of either nasal passage due to her rhinitis.  The Veteran testified during the February 2016 hearing that she experiences difficulty breathing through her nose and treatment records document complaints of sinus drainage and nasal congestion.  She is competent to report these symptoms and the Board finds her reports are credible.  However, the competent medical evidence establishes that the Veteran does not manifest nasal polyps or obstruction of the nasal passages that most nearly approximates a 50 percent or greater obstruction on either side.  As the Veteran's allergic rhinitis does not most nearly approximate the specific criteria associated with compensable ratings and the lay and medical evidence does not establish any functional loss associated with the disability, the claim for an increased initial rating must be denied.  

Other Considerations as to the Above Claims

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is manifested by signs and symptoms including depressed mood, hypervigilance, anxiety in crowds, sleep impairment due to nightmares, and mild to moderate memory loss.  These signs and symptoms, and their resulting impairment, are contemplated by the pertinent rating schedule discussed above.  Similarly, it was noted that her lumbar spine and right ankle manifest painful and limited motion, and that her asthma requires the use of inhalers and courses of systemic (oral or parenteral) corticosteroids.  Her rhinitis is productive of nasal congestion and sinus drainage.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests additional symptoms or disabilities that are attributable to the combined effect of her multiple service-connected conditions or are not adequately contemplated by the rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. February 26, 2016).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.  

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is employed.  As such, the Board finds that Rice is inapplicable in this case.



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 24, 2008, and 70 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 30 percent for asthma prior to February 11, 2009, and 60 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 10 percent prior to November 7, 2014, and 20 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 10 percent for right ankle sprain is denied.  

Entitlement to an initial compensable rating for allergic rhinitis is denied.  


REMAND

The Veteran seeks service connection for abnormal Pap smears.  The issue was remanded in January 2015 for examination to determine the etiology of claimed residuals of such.  The requested examination was conducted in May 2015, and the report is now in the claims file.  While multiple issues were readjudicated in a June 2015 SSOC and rating decision, the RO failed to readjudicate the issue of entitlement to service connection for abnormal Pap smears.  As noted in the January 2015 Remand, if any benefit sought was not granted, the RO was to issue a SSOC and afford the Veteran an appropriate opportunity to respond.  The case was returned to the Board without such action on this issue.  The most recent rating decision does not indicate that the issue has otherwise been granted.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to service connection for abnormal Pap smears.  

2.  If the benefit sought is not granted, issue a SSOC and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


